REID, Associate Judge,
concurring:
I fully support Judge Schwelb’s opinion regarding this matter. I write separately solely to emphasize our conclusion “that the evidence was ... insufficient to support the finding that H.C.’s conduct placed G.H. and K.H. in imminent danger of being abused.” Consequently, there was no basis on which to remove them from R.H.’s care. While R.H. filed a brief challenging the adjudication of all of her children as neglected, she failed to file an appeal. Thus, I agree that she has waived her right to challenge the disposition order.
Since H.C. is neither the adoptive nor the biological father of G.H. and K.H., he must cite some authority permitting him to challenge the adjudication with respect to G.H. and K.H. He has not done so. Nor has he demonstrated that the adjudication pertaining to G.H. and K.H. has resulted in a “stigma and collateral consequences” for him. See In re E. R., 649 A.2d 10, 12 (D.C.1994). Under these circumstances, I am constrained to agree with Judge Schwelb that the trial court’s disposition order must be left undisturbed, even though there is insufficient evidence to support a finding of neglect with respect to G.H. and K.H.